Citation Nr: 0410975	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  01-09 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of hepatitis B, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Eddie G. Malave Colon, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to May 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from May and July 2000 rating determinations of the 
Philadelphia, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).

The May 2000 RO rating decision granted service connection for 
hepatitis B and assigned a 10 percent rating effective from 
December 4, 1992.

The appeal concerning service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

The veteran's hepatitis B does not necessitate dietary 
restriction, other therapeutic measures, or continuous medication, 
and does not produce incapacitating episodes having a total 
duration of at least two weeks during the past 12-month period.


CONCLUSION OF LAW


The criteria for a disability rating in excess of 10 percent for 
hepatitis B have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7345 (2000, 2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Hepatitis B

VCAA

There has been a significant change in the law during the pendency 
of the appeals with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [now codified at 38 U.S.C.A.  § 5100 et seq. (West 2002)].  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. Morton v. 
Gober, 14 Vet.App. 174 (2000) (per curiam order).  The new law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim, and to inform the veteran of which information 
and evidence is to be provided by the claimant, and which 
evidence, if any, it would attempt to obtain on the claimant's 
behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159 (2003).  The record shows that VA has met its duties.  The 
veteran was notified of evidence and information needed to 
substantiate and complete his claim and who had what duties in 
correspondence including the July 2001 VCAA letter to him.  That 
letter advised him what the evidence must show to establish 
entitlement, what evidence VA considered, what information or 
evidence VA needed from him, what he could do to help with his 
claim, when and where to send information or evidence, and what to 
do if he had questions or needed assistance.  The letter advised 
the veteran that VA would obtain any VA medical records or other 
medical records he told VA about, and that he could submit his own 
statement or those from other people describing his symptoms.  It 
stated that if there were private medical records which support 
his claim, he could complete a VA Form 21-4142 and VA would 
request those records.  It stated that information describing 
additional evidence or the evidence itself should be sent to VA 
before September 2001.  Otherwise, VA would decide his claim based 
on the evidence it had received and any VA examinations or medical 
opinions.  It stated that if the information was received within 
one year of the date of the notice letter, and VA decided he was 
entitled to VA benefits, VA may be able to pay him from the date 
VA received his claim.  If the evidence was not received within 
one year from the date of the letter, and VA decided he is 
entitled to VA benefits, it could only pay him from the date it 
received the evidence.  This notice predated the November 2001 
decision review officer's decision which constitutes an amended 
initial decision.

The Board concludes that the discussions in the correspondence 
sent to the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 (2003).  
Service medical records, VA medical records and examination 
reports and private treatment records have been obtained.  
Reasonable attempts were made to obtain identified relevant 
evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 38 C.F.R. §§ 3.103, 
3.159 and 3.326(a) (2003) and no further action is necessary.  
VA's duties have been fulfilled.

Pertinent law and regulations

Disability ratings are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

During the pendency of this appeal, the criteria for rating 
hepatitis were revised. Where the law or regulation changes after 
a claim has been filed or reopened, but before the administrative 
process has been concluded, VA must consider each set of criteria, 
subject to 38 U.S.C.A. §§ 1155 and 5110 (West 2002). 

The old regulation provides that a noncompensable evaluation is 
warranted for hepatitis which is healed and nonsymptomatic, a 10 
percent evaluation is awarded for demonstrable liver damage with 
mild gastrointestinal disturbance, and a 30 percent evaluation is 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree and 
frequency but necessitating dietary restriction or other 
therapeutic measures.  38 C.F.R. § 4.114, Diagnostic Code 7345 
(effective prior to July 2, 2001).

The new regulation for chronic liver disease without cirrhosis 
(including hepatitis B) is as follows: a noncompensable evaluation 
is warranted for nonsymptomatic hepatitis; a 10 percent disability 
evaluation is warranted for intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month period; a 
20 percent disability evaluation is warranted for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less than 
four weeks, during the past 12-month period.  NOTE 2:  An 
incapacitating episode is a period of acute signs and symptoms 
severe enough to require bed rest and treatment by a physician.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (2003) (effective from 
July 2, 2001).  


Analysis

Under the old criteria, a disability rating in excess of 10 
percent is not warranted.  Dr. Colon in April 1994 indicated that 
the veteran had come to his office all the time with general 
weakness, weight loss, appetite loss, and nervous disturbances.  

However, the medical evidence indicates that the veteran does not 
have minimal liver damage necessitating dietary restriction or 
other therapeutic measures.  

A mild fried food intolerance was reported on VA examination in 
February 1997.  A low salt diet for high blood pressure was 
reported on VA evaluation in March 2001.  A diet to reduce 
triglycerides was reported on VA evaluation in May 2001.

The veteran indicated that he did not follow any special diet at 
the time of the August 2002 VA liver, gallbladder, and pancreas 
examination.  The claims folder and electronic notes were reviewed 
by the examiner.  The examiner was asked to provide information 
concerning "current treatment -  type (medication, diet, enzymes, 
etc.)" and he indicated that there was no treatment at present for 
liver disease.  

The preponderance of the evidence indicates that the veteran's 
hepatitis does not necessitate dietary restrictions or other 
therapeutic measures.  In light of this, a disability rating 
greater than 10 percent under old Diagnostic Code 7345 is not 
warranted.  

Concerning new Diagnostic Code 7345 which is effective from July 
2, 2001, a disability rating greater than 10 percent is not 
warranted.  

The veteran's hepatitis does not require dietary restriction or 
continuous medication.  

The VA examiner in August 2002 indicated that the veteran's claims 
folder was reviewed, and he interviewed the veteran, who indicated 
that he did not follow any special diet.  The examiner was asked 
about the veteran's "current treatment - type (medication, diet, 
enzymes, etc.)", and indicated that there was no treatment at 
present for liver disease.  The Board accepts this as proof that 
the veteran's hepatitis does not require dietary restriction or 
continuous medication.

Next, the veteran does not have incapacitating episodes having a 
total duration of at least two weeks during the past 12-month 
period.  History provided at the time of the August 2002 VA 
examination shows that the veteran denied gastrointestinal 
symptoms and that his wife reported that he has occasional 
diarrhea alternating with constipation.  The veteran denied 
vomiting and stated that he was eating well.  He was not having 
any treatment.  He denied fatigue and abdominal pain.  On 
examination, he denied any pain.  Additionally, the diagnosis was 
previous exposure to Hepatitis B.  Based on this information, the 
Board concludes that the veteran does not have incapacitating 
episodes having a total duration of at least two weeks during the 
past 12-month period.

The Board notes that in November 2001, the veteran stated that he 
still has a severe health problem due to hepatitis.  However, in 
light of the applicable rating criteria, a disability rating 
greater than 10 percent is not warranted.  

In reaching this determination, the Board has given more probative 
weight to the VA medical evidence.  Dr. Colon did report a history 
of weakness, weight loss, appetite loss, generalized icterus and 
nervous disturbance.  However, he provided little if any evidence 
or clinical findings to support a conclusion that the symptoms 
were associated with hepatitis.  In 1997, the veteran denied 
fatigue when he was being examined by VA, and the VA examiner 
noted that there was no significant weight loss, no anorexia, no 
malaise, and no generalized weakness.  The VA examination in 
August 2002 revealed no scleral icterus, and the veteran was found 
to be well nourished and well developed and to have adequate 
muscle strength without evidence of muscle wasting.  The VA 
examination history and clinical findings were made 
contemporaneous to examination and were immediately reported.  For 
this reason, they have great probative value.

Although the VA examiner noted that the veteran had non-specific 
symptoms which may or may not be related to the hepatic condition, 
there was no clear cut hepatitis or portal hypertension.  
Similarly, when seen by VA in August 2002, liver function tests 
were within normal limits and there was no evidence of cirrhosis.  
The veteran was well nourished and well developed and an no 
apparent acute distress, he had anicteric sclera.  There was 
adequate muscle strength without evidence of wasting, and there 
was and no indication of ascites, weight gain, or weight loss.  
Furthermore, he denied fatigue and weakness.  The Board concludes 
that the VA reports are more probative because they contain 
supporting clinical findings and were made contemporaneous to 
examination on dates certain.

The Board has reviewed both old and new 38 C.F.R. § 4.114, and can 
find no other Diagnostic Code which is appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed 
the concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. App. at 
126-28.  We conclude that the disability has not significantly 
changed and that a uniform rating is warranted.

Preliminary review of the record reveals that while the RO cited 
38 C.F.R. § 3.321(b)(2) (2003) in the September 2002 supplemental 
statement of the case, the RO did not expressly consider referral 
of the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the claim 
on appeal.  This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case to 
the Under Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  The 
governing criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked inference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.

However, the Board is not precluded from raising this question, 
and in fact is obligated to liberally read all documents of record 
and identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The Board notes that there has not 
been marked interference with work and that there have been no 
recent hospitalizations due to the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board finds 
no basis for further action on this question. VAOPGCPREC. 6- 96 
(1996).

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A disability rating in excess of 10 percent for hepatitis B is 
denied.  


REMAND

Post-traumatic stress disorder

The RO has not sent the veteran a VCAA assistance letter which 
apprises him of the evidence and information necessary to 
substantiate his post-traumatic stress disorder claim and 
indicates which portion of that information and evidence, if any, 
is to be provided by him and which portion, if any, VA will 
attempt to obtain on his behalf.  

In November 2000, the President of the United States signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into the VA adjudication process.  These 
changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, 
VA's duty to notify and assist has been significantly expanded.  
First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c). 

Given the aforementioned, it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  

Accordingly, the case is REMANDED to the Appeals Management Center 
(AMC) for the following action:

1.  The AOJ should provide the veteran appropriate notice under 
the VCAA with regard to his claim of service connection for post-
traumatic stress disorder.  Such notice should specifically 
apprise him of the evidence and information necessary to 
substantiate his claim and indicate which portion of that 
information and evidence, if any, is to be provided by him and 
which portion, if any, VA will attempt to obtain on his behalf.

2.  If the veteran has or can obtain relevant evidence, that 
evidence must be submitted by him.

If upon completion of the above action the claim remains denied, 
the case should be returned after compliance with requisite 
appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.







	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



